Citation Nr: 1511112	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-46 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received since the last final denial of service connection for muscle spasms, stiffness, and aching of the shoulders, neck and mid-to-lower back, and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received since the last final denial of entitlement to service connection for eye disability, and, if so, whether service connection is warranted.   

3.  Entitlement to a rating in excess of 10 percent for right shoulder disability.

4.   Entitlement to a rating in excess of 10 percent for left shoulder disability.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty training (ADT) from June 1986 to October 1986.  He had active duty from August 1990 to July 1991.  The Veteran served a second period of active duty from June 2003 to October 2003.  The Veteran apparently separated from reserve service in 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and November 2009 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  A January 2009 rating decision, in pertinent part, denied requests to reopen claims for service connection for muscle spasm of the shoulders, neck, and mid to lower back.  The Veteran's disagreement, limited to the claims noted, was received in April 2009.  The RO issued a statement of the case (SOC) in September 2010, which noted that the previously-denied claim was reopened.  The Veteran's appeal was received later that same month.  The Board notes the argument of the Veteran's representative that the last final denial of this claim was in 1996.  However, the record reveals a 2006 denial of this claim on the merits, after the service treatment records for the Veteran's 2003 active duty were received and reviewed.  

In a November 2009 rating decision, the RO denied a request to reopen a claim for service connection for eye disability.  The Veteran disagreed in January 2010, and an SOC was issued in September 2010.  VACOLS was updated in November 2010 to reflect receipt of a timely substantive appeal in September 2010.  The Board notes the argument of the Veteran's representative that the last final denial of this claim was in 1996.  However, the record reveals a 2007 denial of a request to reopen, after the service treatment records for the Veteran's 2003 active duty were received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a Videoconference Hearing before the undersigned in December 2014.  Unfortunately, the Board was unable to produce a transcript to associate with the file (there appears to have been a mechanical .  The Veteran was notified that no transcript of his hearing would be available, and was afforded the opportunity to request a new hearing.  The Veteran's January 2015 request for another hearing, checked as a request for a Travel Board hearing, requires that the appeal be Remanded to the Agency of Original Jurisdiction (AOJ) for further action.  

The Board apologies for the delay. 

Accordingly, the case is REMANDED for the following action:

After confirming the type of hearing the Veteran wishes to request, schedule the Veteran for the requested hearing at the RO.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, and a copy of the notice letter should be sent to his attorney.  Following the hearing, or if the Veteran fails to report for or cancels the hearing, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



